BeogdeN, J.
The principle of law applicable to the controversy in its present stage is stated in Ballinger v. Thomas, 195 N. C., 517, 142 S. E., 761, as follows: “That one who is riding in an automobile, the driver of which is not his agent or servant, nor under his control, and who is injured by the joint or combined negligence of a third person and the driver, may recover of either or both, upon proper allegations, for the injuries thus inflicted through such concurring negligence, is fully established by our own decisions and the great weight of authority elsewhere.”
*776The complaint and the amended complaint allege a.cause o£ action against both defendants, and therefore the demurrer to the pleadings filed by the plaintiff was properly overruled. The answer of the Transportation Company alleges negligence on the part of the railroad as the sole and proximate cause of plaintiff’s injury, but the Transportation Company asks for no relief against the Railroad Company. Hence the demurrer of the Railroad Company to the answer of the Transportation Company should be disregarded. Bargeon v. Transportation Co., post, 776; Ballinger v. Thomas, 195 N. C., 517.
Affirmed.